Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 18-cv-0932-WJM-KLM

  MICHAEL MCKEON, individually and on behalf of all others similarly situated,

        Plaintiff,

  v.

  INTEGRITY PIZZA LLC, and
  INFINITY PIZZA LLC, d/b/a Dominos Pizza,

        Defendants.


                     ORDER GRANTING PRELIMINARY APPROVAL OF
                             SETTLEMENT AGREEMENT


        Plaintiff Michael McKeon brings this lawsuit against Defendants Integrity Pizza

  LLC and Infinity Pizza LLC, d/b/a Dominos Pizza (together, “Defendants”) for alleged

  violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and the

  Colorado Minimum Wage Act (“Minimum Wage Act”), Colo. Rev. Stat. §§ 8-6-101 et

  seq. (ECF No. 1.)

        Before the Court is the parties’ Joint Motion for Preliminary Approval of the

  Parties’ Settlement (“Joint Motion”). (ECF No. 54.) McKeon, on behalf of himself and

  those similarly situated, and Defendants jointly ask the Court to preliminarily approve

  their proposed settlement agreement (“Settlement Agreement”), certify the proposed

  class for settlement purposes only, approve a proposed settlement notice, and set a

  final fairness hearing and related deadlines. (See id. at 15.)
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 2 of 9




                                I. CLASS CERTIFICATION

        This Joint Motion seeks certification of the following class definition for

  settlement purposes (“Settlement Class”):

               Delivery Drivers employed by Defendants between April 20,
               2015 and August 6, 2020, who have not previously opted-in
               this matter.

  (ECF No. 54 at 3.)

        Based on the record and the parties’ agreement, the Court finds that all of the

  requirements of Federal Rule of Civil Procedure 23(a) are satisfied. The parties

  estimate that the Settlement Class consists of over 500 individuals, a large enough

  number to make joinder impracticable. (ECF No. 54 at 9.) There are common

  questions of law and fact central to the claims against Defendants, including whether

  they were afforded statutory meal and rest breaks as required by Colorado law, whether

  they were paid all reimbursement expenses in the manner required by federal and state

  law, and whether they were correctly compensated for tipped and untipped work. (Id. at

  10–11.) McKeon’s claims are typical of the Settlement Class, as McKeon is a pizza

  delivery driver previously employed by Defendants and subjected to Defendants’ wage

  and expense policies. (Id. at 11.) Finally, the Court finds that McKeon and his counsel

  can fairly and adequately protect the interests of the Settlement Class.

        To certify a class, the parties must show that, in addition to the requirements of

  Rule 23(a), one of the provisions of Rule 23(b) have been met. The Court finds that

  certification is appropriate under Rule 23(b)(3) because questions of law or fact

  common to class members predominate over any questions affecting only individual



                                               2
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 3 of 9




  members, and that a class action is superior to other available methods for fairly and

  efficiently adjudicating the controversy. As explained above, this case involves current

  and former delivery drivers who were subjected to payment practices that allegedly

  excluded certain incurred expenses and failed to ensure meal and rest breaks as

  required by federal and state law. Because the Settlement Class—estimated to include

  over five hundred members—are arguably entitled to the same legal remedies, class

  certification is judicially economical. Califano v. Yamasaki, 442 U.S. 682, 701 (1979)

  (“[T]he class-action device saves the resources of both the courts and the parties by

  permitting an issue potentially affecting every [class member] to be litigated in an

  economical fashion under Rule 23.”). Moreover, because the recovery for any

  individual Settlement Class member might be relatively small, a class action is a

  superior method to fairly and efficiently adjudicate the Settlement Class’s claims.

         As McKeon has satisfied all of the requirements of Rule 23, the Court hereby

  certifies the Settlement Class for settlement purposes.

                              II. SETTLEMENT AGREEMENT

         “The purpose of the preliminary approval process is to determine whether there

  is any reason not to notify the class members of the proposed settlement and to

  proceed with a fairness hearing.” Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D. Colo.

  2006). “[T]he standard that governs the preliminary approval inquiry is less demanding

  than the standard that applies at the f inal approval stage.” Rhodes v. Olson Assocs.,

  P.C., 308 F.R.D. 664, 666 (D. Colo. 2015) (internal quotation marks omitted). A

  proposed settlement should be preliminarily approved if it “appears to be the product of



                                               3
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 4 of 9




  serious, informed, non-collusive negotiations, has no obvious deficiencies, does not

  improperly grant preferential treatment to class representatives or segments of the

  class, and falls within the range of possible [judicial] approval.” William B. Rubenstein,

  Newberg on Class Actions § 13:10 (5th ed., Nov. 2018 update) (internal quotation

  marks omitted).

         The Settlement Agreement appears to be the product of serious negotiations,

  has no obvious deficiencies, does not grant improper preferential treatment to the class

  representatives, and generally falls within the range of possible judicial approval. See

  id.

         The Settlement Agreement also contains a cy pres provision that would distribute

  unclaimed funds to a third party in should the Court grant final approval. (ECF No. 54-1

  at 8.) Because cy pres awards are infrequently used in class actions in the District of

  Colorado, the Court addresses whether the cy pres award provision is “fair, reasonable,

  and adequate.” Fed. R. Civ. P. 23(e)(2).

         The Tenth Circuit has recognized that the cy pres doctrine in class action

  settlements “allows a court to distribute unclaimed or non-distributable portions of a

  class action settlement fund to the ‘next best’ class of beneficiaries,” but has not

  otherwise expounded on the doctrine. Tennille v. W. Union Co., 809 F.3d 555, 560 n.2

  (10th Cir. 2015) (quoting Nachshin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011)).

         District courts in the Tenth Circuit have approved cy pres awards to third-party

  beneficiaries in class action settlements. See In re Crocs, Inc. Sec. Litig., 2013 WL

  4547404, at *5 (D. Colo. Aug. 28, 2013); Childs v. Unified Life Ins. Co., 2012 WL



                                               4
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 5 of 9




  13018913, at *5 (N.D. Okla. Aug. 21, 2012). A cy pres award is appropriate “only if the

  beneficiary is the next best use for indirect class benefit” and the “cy pres beneficiary

  . . . [is] related to the nature of a plaintiff’s claims.” Bailes v. Lineage Logistics, LLC,

  2016 WL 4415356, at *7 (D. Kan. Aug. 19, 2016) (internal quotation marks omitted and

  alterations incorporated); but see In re Crocs, 2013 WL 4547404, at *5 (preliminarily

  approving cy pres provision that awarded unallocated funds to an charitable

  organization with no immediately discernable ties to the purpose of the lawsuit). Courts

  also evaluate whether beneficiaries are “carefully chosen to account for the nature of

  the lawsuit, the objectives of the underlying statutes, and the interests of silent class

  members, including their geographic diversity.” In re Motor Fuel Temperature Sales

  Practices Litig., 286 F.R.D. 488, 504 (D. Kan. 2012). Courts have rejected cy pres

  awards when the parties failed to identify a proposed beneficiary, or when the

  beneficiary was “so unrelated to the claims” that the class members would not benefit.

  Better v. YRC Worldwide Inc., 2013 WL 6060952, at *6 (D. Kan. Nov. 18, 2013); Bailes,

  2016 WL 4415356, at *7.

         The parties’ Settlement Agreement includes a cy pres provision providing that if

  there are any stale checks attributable to Settlement Class members after 180 days

  from the initial mailing, those funds will be delivered to the cy pres recipient, Domino’s

  Partner’s Foundation, a 501(c)(3) non-profit organization. (ECF No. 54-1 at 8–9.)

  According to the website for Domino’s Partner’s Foundation, this organization provides

  financial assistance to Domino’s franchise and corporate team members following on-

  the-job accidents, fire or natural disasters, medical emergencies, or the death of an



                                                 5
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 6 of 9




  immediate family member. (See Domino’s, Domino’s Partners Foundation, available at

  https://biz.dominos.com/web/public/about-dominos/partners-foundation (last visited

  August 6, 2020).)

         For purposes of preliminarily approving the Settlement Agreement, the Court is

  satisfied that the proposed cy pres award is the “next best use for indirect class benefit”

  for unclaimed settlement funds. See Bailes, 2016 WL 4415356, at *7. The allegations

  forming the basis for this lawsuit are that Defendants—including Infinity Pizza LLC,

  which does business as Domino’s Pizza—failed to properly reimburse pizza delivery

  drivers for expenses and overtime. (ECF No. 54 at 1.) Domino’s Partner’s Foundation

  provides financial support for individuals in the same industry as those seeking to

  vindicate their claims here. The Court thus preliminarily finds that the cy pres award is

  fair, reasonable, and adequate.

                      III. NOTICE OF CLASS ACTION SETTLEMENT

         The parties have stipulated to a “Notice of Class Action Settlement” form, the

  revised version of which is attached as an exhibit to this Order. The Court has

  reviewed the notice and finds it appropriate. In addition, the Court finds that the

  procedures for notifying potential members of this collective action and Settlement

  Agreement set forth in the “Notice of Class Action Settlement” are satisfactory.

                                     IV. CONCLUSION

         The Court hereby FINDS and ORDERS as follows:

         1.     The Joint Motion for Preliminary Approval of the Parties Settlement (ECF

                No. 54) is GRANTED;



                                               6
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 7 of 9




        2.    The Court CERTIFIES a class with the following definition: “Delivery

              Drivers employed by Defendants between April 20, 2015 and August 6,

              2020, who have not previously opted-in this matter.”

        3.    The Settlement Agreement (ECF No. 54-1) is PRELIMINARILY

              APPROVED as fair and reasonable;

        4.    The revised proposed class notice as modified by the parties is

              APPROVED, and is attached as an exhibit to this Order;

        5.    The Joint Motion for Telephonic Status Conference (ECF No. 61) is

              DENIED AS MOOT;

        6.    The Settlement Administrator, agreed to be the Parties pursuant to the

              terms of the Settlement Agreement, shall complete distribution of the

              Court-approved notice to all Class Members by August 16, 2020.

              Further, within three days of completing the distribution, McKeon SHALL

              FILE a Notice of Completion of Mailing notifying the Court when the

              mailing has been completed;

        7.    The mailing of the class notice form will commence a 60-day notice

              period and any objections to the Settlement Agreement must be post-

              marked or received by the Settlement Administrator no later than October

              15, 2020;

        8.    Settlement Class members who wish to join the collective action must sign

              and submit the Claim Form attached to the Notice of Class Action

              settlement by October 15, 2020;



                                            7
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 8 of 9




        9.    Settlement Class members who wish to be excluded from the collective

              action must provide written notice of their desire to be excluded to the

              Settlement Administrator by October 15, 2020;

        10.   Settlement Class members wishing to object to the Court’s approval of the

              Settlement Agreement shall file their objection in writing with the Court

              and the parties by October 15, 2020. The parties’ counsel shall promptly

              file any such objection with the Court. Counsel for the parties may file a

              response to any objections filed as part of, or contemporaneous with, the

              parties’ application for final settlement approval. Plaintiff’s counsel may

              communicate with Settlement Class members regarding their objections

              and may advise the Court of any Settlement Class members who have

              communicated that they wish to withdraw their objections. Objections

              may be withdrawn only with the Court’s approval;

        11.   The parties’ motion seeking final approval of the settlement, including

              counsel’s final request for attorneys’ fees and costs, and any incorporated

              responses to objections received, shall by filed with the Court and served

              on any timely objectors no later than October 22, 2020, 21 days before

              the fairness hearing. Any written responses to this motion shall be filed

              with the Court no later than October 29, 2020, 14 days before the

              fairness hearing. These deadlines for Court filings do not alter the

              obligation to comply with the 60-day period for submitting any written

              objections, as set out above;



                                              8
Case 1:18-cv-00932-WJM-KLM Document 62 Filed 08/06/20 USDC Colorado Page 9 of 9




        12.   A fairness hearing is scheduled for November 12, 2020 at 9:30 a.m. at

              the United States District Court for the District of Colorado, Alfred A. Arraj

              Building, 901 19th Street, Denver, Colorado 80294-3589, in Courtroom

              A801 to determine whether the Court will give final approval to the

              Settlement Agreement; and

        13.   Any class member who has submitted an objection in writing within the

              60-day period set forth above may appear at the fairness hearing and be

              heard as to why the Settlement Agreement should not be approved as

              fair, reasonable, and adequate; why a judgment should not be entered

              upon the settlement; or why attorneys’ fees and expenses should not be

              awarded to class counsel. Any class member who fails to object or

              otherwise request to be heard will be deemed to have waived the right to

              object to the settlement.


        Dated this 6th day of August, 2020.

                                                  BY THE COURT:




                                                  William J. Martínez
                                                  United States District Judge




                                              9
